Citation Nr: 0026633	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  98-10 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for slight borderline 
hammertoe with adduction deformity of the fourth and fifth 
toes, bilaterally.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of 
multiple joints including the knees and spine.

4.  Entitlement to an increased rating for the residuals of a 
left ankle fracture, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from November 1966 to November 
1970.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

As explained below, the issue of entitlement to an increased 
rating for the residuals of a left ankle fracture will be 
remanded.


FINDINGS OF FACTS

1.  The record does not contain competent evidence of a nexus 
between bilateral hammertoe disability and injury or disease 
during the veteran's active service.  

2.  The veteran has not presented competent medical evidence 
that pes planus that preexisted service was aggravated in 
military service or that the disability increased in severity 
in service.  

3.  In January 1984, the Board denied service connection for 
arthritis of multiple joints.

4.  The RO determined that the veteran had not submitted new 
and material evidence to reopen his claim for service 
connection in July 1984, November 1986, August 1995, and 
October 1997.  

5.  The additional evidence received since the RO's October 
1997 decision, when viewed in context with all the evidence, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for a 
bilateral hammertoe disability is not well grounded.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  The appellant's claim for service connection for pes 
planus is not well grounded.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).

3.  The additional evidence received since the RO's October 
1997 denial of service connection for arthritis of multiple 
joints constitutes new and material evidence sufficient to 
reopen the appellant's claim for service connection.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Well Grounded Claim 

The veteran contends that he currently suffers from pes 
planus and bilateral hammertoe disability that had their 
inception in service.  He points out that pes planus was 
documented during service and that his toes initially began 
to hurt while serving on active duty.  

The threshold question to be answered is whether the 
appellant has presented evidence of a well-grounded claim; 
that is, one that is plausible.  If he has not presented a 
well-grounded claim, his appeal must fail and there is no 
duty to assist him further in the development of the claim 
because such additional development would be futile.  
38 U.S.C.A. § 5107 (West 1991), Murphy v. Derwinski, 1 Vet. 
App. 78 (1990). 

An appellant has the duty to submit evidence that a claim is 
well grounded.  The evidence must justify a belief by a fair 
and impartial individual that the claim is plausible.  38 
U.S.C.A. § 5107(a).  In Tirpak v. Derwinski 2 Vet. App. 609 
(1992), the U.S. Court of Veterans Appeals (now the U.S. 
Court of Appeals for Veterans Claims, hereinafter the Court), 
held that the appellant in that case had not presented a 
well-grounded claim as a matter of law.  The Court pointed 
out that, unlike civil actions, the VA benefits system 
requires more than an allegation; the claimant must submit 
supporting evidence.  Tirpak, 2 Vet. App. at 611.  The 
evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or beyond the competence of the person 
making the assertion.  See King v. Brown, 5 Vet. App. 19 
(1993).  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

As discussed below, the Board finds these claims for service 
connection are not well grounded.  The Board notes that where 
a claim is not well grounded it is incomplete, and VA is 
obligated under 38 U.S.C.A. § 5103(a) to advise the claimant 
of the evidence needed to complete his or her application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  In this 
case, the RO informed the veteran of the necessary evidence 
in the claim form he completed, in its notice of rating 
decision, in the statement of the case, and in the 
supplemental statement of the case.  That discussion informed 
him of the types of evidence lacking, which he should submit 
for a well-grounded claim.  The Board has examined all the 
evidence of record with a view toward determining whether the 
veteran notified VA of the possible existence of information 
that would render his claims plausible.  However, the Board 
finds no such information present. See Beausoleil v. Brown, 8 
Vet. App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 
69, 80 (1995). 

Although the RO did not specifically state that it denied the 
veteran's claim of service connection for pes planus on the 
basis that it was not well grounded, the Board concludes that 
this error was not prejudicial to the claimant.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1995) (deciding that the 
remedy for the Board's deciding on the merits a claim that is 
not well grounded should be affirmance, on the basis of 
nonprejudicial error).  While the RO denied service 
connection on the merits, the Board concludes that denying 
the claim because the claim was not well grounded is not 
prejudicial to the veteran, as his arguments concerning the 
merits of the claim included, at least by inference, the 
argument that sufficient evidence to establish a well-
grounded claim was of record.  Further, the Court has held 
that "when an RO does not specifically address the question 
whether a claim is well grounded but rather, as here, 
proceeds to adjudication on the merits, there is no prejudice 
to the veteran solely from the omission of the well-grounded 
analysis."  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  
Therefore, the Board finds that it is not necessary to remand 
this matter for the issuance of a supplemental statement of 
the case concerning whether or not the claim was well 
grounded.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOGPREC 16-92 (O.G.C. Prec. 16-92) at 7-10.  

A.  Bilateral Hammertoe Disability

Concerning the first element -- evidence of current 
disability as provided by a medical diagnosis - an October 
1997 VA X-ray examination report shows a diagnosis of slight 
borderline hammer toe with adduction deformity of the fourth 
and fifth toes bilaterally.  This satisfies this requirement.  

Concerning the second element -- evidence of incurrence or 
aggravation of a disease or injury in service - the veteran 
claims that his toes began to hurt during service.  However, 
the service medical records are devoid of complaints, 
treatment or diagnoses regarding hammertoe.  Nonetheless, for 
the purpose of a well-grounded claim, the veteran's 
statements concerning his symptoms in service are sufficient 
evidence of the second Caluza element.

The veteran's problem with presenting a well-grounded claim 
in regard to his hammertoe disability arises with the third 
element.  The veteran has not provided any competent medical 
evidence of a nexus between current disability and disease or 
injury during service, as required by Caluza.  The medical 
evidence of record does not include any competent medical 
statements or opinions concerning a nexus for bilateral 
hammertoe disability and disease or injury during military 
service.  The only evidence of record that suggests a causal 
relationship between the veteran's claimed disability and 
injury in service is the veteran's statements.  However, the 
Board finds that his statements are not sufficient competent 
evidence to establish the etiology of his bilateral hammertoe 
disability.  Medical diagnoses involve questions that are 
beyond the range of common experience and common knowledge, 
and require the knowledge and experience of a trained 
physician.  Because the veteran has no expertise in medical 
matters, he is not competent to make a determination on the 
etiology of his bilateral hammertoe disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

The Board notes that the veteran did not report a history of 
toe problems at either his October 1970 separation 
examination or at his initial post service examination in 
1982.  In fact, there is no evidence of a diagnosis of 
bilateral hammertoe disability until many years subsequent to 
service discharge.  Cf. Mense v. Derwinski, 1 Vet. App. 354 
(1991) (appellant failed to provide evidence of continuity of 
symptomatology of low back condition).  

In this case, lay evidence of continuity of symptoms is not 
sufficient, and a medical nexus is needed.  See Savage v. 
Gober, 10 Vet. App. 488; Falzone v. Brown, 8 Vet. App. 398 
(1995).  Competent medical evidence is needed to identify the 
extent of injury in service, as well as to show that the 
current clinical findings are related to some inservice 
complaint.  Unlike in Falzone, where visual observation by a 
lay person was sufficient to establish the existence of flat 
feet, the veteran in this case has not provided the necessary 
continuity.  He has not provided in either his written 
statements or in his personal testimony evidence of 
continuing bilateral toe problems.  Thus, a medical nexus 
between his current condition and his continued 
symptomatology is required to well ground that claim.  See 
Hodges v. West, 13 Vet. App. 287 (2000).

B.  Pes Planus

The veteran also claims that he should be granted service 
connection for pes planus.  The veteran's problem regarding 
his claim for service connection arises with the second and 
third elements.  Concerning the second element -- evidence of 
incurrence or aggravation of a disease or injury in service -
- the competent medical evidence of record fails to support 
the veteran's theory that his disability was aggravated by 
military service.  Generally, veterans are presumed to have 
entered active service in sound condition as to their health 
except for defects noted at the time of examination for 
entrance into service.  38 U.S.C.A. § 1111; See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The law provides 
that every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities or disorders noted at the 
time of examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 
(West 1991); 38 C.F.R. § 3.304(b).  The presumption only 
attaches where there has been an induction examination in 
which the disability subsequently noted was not detected.  
See Bagby, supra.

On enlistment, in July 1966, marked pes planus with pronation 
was reported.  Moderate pes planus was noted on X-ray 
examination in February 1967.   

The Board finds that the enlistment examination report 
indicating pre-existing pes planus is clear and unmistakable 
evidence that the appellant incurred this disability before 
entering active duty.  The veteran has argued, in essence, 
that the preservice disability underwent an increase in 
severity in service.  Although the veteran theorizes that his 
pre-existing disability was aggravated during his tour of 
duty, the competent medical evidence of record fails to 
support the veteran's theory that this disability was 
aggravated by military service.  The only medical evidence of 
record that pertains to the veteran's pes planus does not 
comment on aggravation.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service.  38 C.F.R. 
§ 3.306.  Therefore, for determining whether there is 
evidence for the second element of a well-grounded claim, 
although the pes planus was noted during service, the Board 
does not find the competent evidence persuasive enough to 
permit a finding that the symptoms noted in represented an 
aggravation of the pre-existing disability.  Although the 
veteran states that he experienced foot pain and the service 
medical records relate that he was put on profile for pes 
planus in June 1967, the Court has held that temporary or 
intermittent inservice flare-ups of a preservice condition 
without evidence of worsening of the underlying condition are 
not sufficient to be considered aggravation in service.  Hunt 
v. Derwinski, 1 Vet. App. 292, 296-297 (1991).

Further, it is noted that the veteran has failed to present 
competent evidence of a nexus between any current disability 
and injury or disease incurred in or aggravated during 
service.  Although he asserts that his current disability is 
a result of inservice activities, his lay assertions are of 
little probative value and do not serve to establish a well-
grounded claim as he has not shown to have the required 
medical expertise to offer that type of opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In the 
absence of competent supporting medical evidence, the 
veteran's claims of entitlement to service connection for 
bilateral hammertoe disability and pes planus are not well 
grounded and must be denied on that basis.

II.  Reopening a Claim for Service Connection

The veteran argues that the evidence presented in support of 
reopening his claim for service connection for arthritis of 
multiple joints is not only new and material, but also is 
sufficient to grant service connection, particularly when 
that evidence is considered in light of the entire record.  

In January 1984, the Board denied service connection for 
arthritis of multiple joints.  The RO determined that the 
veteran had not submitted new and material evidence to reopen 
his claim for service connection for a bilateral knee 
disorder in July1984 and November 1986.  In January 1995, he 
claimed multiple joint arthritis secondary to Agent orange 
exposure; however, in August 1995, he was notified that he 
had not submitted new and material evidence to reopen his 
claim for service connection.  In September 1997, he claimed 
multiple joint arthritis secondary to his service connected 
left ankle disability; however, in October 1997, he was 
notified that he had not submitted new and material evidence 
to reopen his claim for service connection.  As such, the 
veteran's claim may only be reopened and considered on the 
merits if new and material evidence has been submitted.  See 
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a).  Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and requires a three-
step test.  The first step requires determining whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  Evidence is probative when it "tend[s] 
to prove, or actually prov[es] an issue."  Routen v. Brown, 
10 Vet. App. 183, 186 (1997), citing Black's Law Dictionary 
1203 (6th ed. 1990).  Secondly, the evidence must be shown to 
be actually "new," that is, not of record when the last final 
decision denying the claim was made.  See Evans, 9 Vet. App. 
at 283; Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19089 (1990).  New evidence will be presumed 
credible at this point solely for the purpose of determining 
whether a claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If all three tests are satisfied, 
the claim must be reopened.

The October 1997 decision is the last final decision on the 
issue of arthritis of multiple joints.  Therefore, the Board 
shall review the evidence of record at the time of, and 
evidence submitted since, that decision.  

The evidence previously considered by the RO included the 
veteran's service medical records, as well as, post service 
private and VA treatment reports.  The service medical 
records showed various diagnosis regarding joint pain.  The 
veteran complained of pain and knee problems in November 
1967.  The diagnoses include "pain, post traumatic of the 
[left] ankle and of both knees of unknown etiology."  In 
December 1967; he complained of multiple joint pain.  The 
diagnoses were " ? [history] of arthritis," and " ? 
psychosomatic."  In February 1968, he complained of knee 
pain while playing basketball.  The diagnosis was sprain of 
ligaments, bilaterally.   He complained of chest pain in June 
1969.  The diagnosis was pain, thorax, probable pulled 
muscle.  He was treated for ankle sprains in 1968 and 1969.

Post service VA and private records include bilateral knee 
crepitance, bilateral patella chondromalacia, joint pain in 
the knees and elbows, joint pain of undetermined etiology, 
lumbar syndrome with pain and stiffness to the knees and 
ankles, and patellar femoral instability.  

Records submitted after the October 1997 decision include 
written statements and personal testimony of the veteran, and 
copies of VA and private medical records.  The medical 
records include new diagnoses and a VA medical opinion.  

After a review of the record, the Board concludes that some 
of the new evidence submitted is also material.  Of 
particular note is the January 1998 VA radiological study 
that includes diagnoses of degenerative disease of the lumbar 
and cervical segments of the spine.  The record also include 
a June 2000 medical opinion regarding the etiology of 
degenerative disc disease of the lumbar spine.  The United 
States Court of Appeals for the Federal Circuit indicated in 
Hodge that under 38 C.F.R. § 3.156, new evidence that was 
unlikely to convince the Board to alter its previous decision 
could be material if that evidence "merely contribute[d] to 
a more complete picture of the circumstances surrounding the 
origin of the veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  See Hodge v. West, supra.  

The newly submitted evidence includes information not 
previously considered.  The June 2000 VA report, when taken 
at face value, relates that the veteran had a chronic 
condition since service.  The report directly relates to the 
issue of continuity and chronicity of the veteran's current 
disability.  The statements of the VA examiner, for purposes 
of determining whether the claim is reopened, are presumed 
credible because they are not inherently incredible or beyond 
the competence of the VA physician.  Therefore, it is 
concluded that the veteran's claim for service connection for 
arthritis of multiple joints should be reopened.


ORDER 

Entitlement to service connection for bilateral hammertoe 
disability is denied.

Entitlement to service connection for pes planus is denied.

The claim of entitlement to service connection for arthritis 
of multiple joints is reopened; to this extent only, the 
appeal is granted.


REMAND

As noted above, the Board has concluded that new and material 
evidence has been received to reopen the veteran's claim of 
service connection for multiple joint arthritis.  Now that 
that question has been settled, the Board finds that the 
veteran should be given an opportunity to submit evidence, 
testimony, and argument on the underlying question of 
entitlement to service connection, to include whether the 
claim is well-grounded.  In order to give him due notice of 
his opportunity to submit such evidence and argument, and to 
allow the RO the opportunity to adjudicate the claim on a de 
novo basis, a remand is required.  See Winters v. Gober, No. 
99-7108 (Fed. Cir. July 26, 2000); Bernard v. Brown, 4 Vet. 
App. 384 (1993).

VA radiological examination reports dated in January 1998 
show diagnoses of degenerative disease of the cervical and 
lumbar segments of the spine.  As referred to above, VA 
medical personnel in June 2000 commented that it was as 
likely as not that the veteran's recently diagnosed 
degenerative disc disease began as early as 1970.  In light 
of this opinion, the Board finds that further examination and 
opinion is needed.  It is noted that the medical professional 
that offered this view failed to offer an in depth analysis 
regarding the veteran's medical history, in particular 
continuity of symptomatology.  For instance, the VA physician 
did not include comments on the lack of medical evidence 
regarding low back problems since service discharge in 1970.  
The examiner also did not provide comments regarding an 
intercurrent injury (motor vehicular accident) that occurred 
in 1986.  Moreover, as the veteran is claiming service 
connection for multiple joint arthritis, further examination 
is required.  

The veteran also claims that he should be granted a higher 
evaluation for the residuals of a left ankle injury.  At his 
June 2000 personal hearing, he indicated that his symptoms 
increased significantly since the last VA examination in 
1997.  He also indicated that he was receiving ongoing VA 
treatment.  An examination of the veteran would, therefore, 
be helpful in evaluating his condition.  The Board notes 
that a precedent decision of the Court, Snuffer v. Gober, 10 
Vet. App. 400 (1997), again reminded VA that well-settled 
case law holds that when a claimant alleges that his or her 
service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment, particularly if there is 
no additional medical evidence which addresses the level of 
impairment of the disability since the previous examination.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be asked to 
provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health providers who have 
provided treatment for his service 
connected left ankle disability.  When 
the requested information and any 
necessary authorizations have been 
received, the RO should request legible 
copies of all pertinent clinical records 
that have not been previously obtained 
including those from the VA medical 
facility in Atlanta, Georgia.  All 
records obtained should be associated 
with the claims file.  

2.  The RO should schedule the veteran 
for a VA examination for the purposes of 
determining the nature and extent of the 
residuals of the left ankle injury.  All 
indicated tests and studies must be 
conducted.  The examiner must provide a 
comprehensive report containing full 
rationale for all opinions expressed.

3.  The RO should schedule the veteran 
for a VA examination for the purposes of 
determining whether there is a nexus 
between the veteran's degenerative 
disorders of the lumbar and cervical 
segments of the spine and disease or 
injury during his military service.  Any 
necessary tests and studies should be 
performed.  The examiner should conduct a 
complete review of the veteran's clinical 
history and express an opinion as to 
whether the degenerative disorders are 
related to disease or injury during the 
veteran's military service.  The 
examination report should contain the 
full rationale for all opinions expressed 
and accurately reflect the veteran's 
medical history.  The veteran's claims 
folder should be made available to the 
examiner for a complete study of the 
case.

4.  The RO should readjudicate the claim 
for an increased rating for the service-
connected left ankle disability, and 
should also readjudicate the claim for 
service connection for arthritis of 
multiple joints on a de novo basis, 
considering all of the evidence.  

5.  If either of the RO's decisions 
remain adverse to the veteran, it should 
provide him and his representative with a 
comprehensive supplemental statement of 
the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The appellant is notified 
that it is his responsibility to report for the examination 
and to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

